 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   DWIGHT BANKS,                                            Case No. 18cv1847-JAH (KSC)
12                                           Plaintiff,
                                                              ORDER SCHEDULING
13   v.                                                       DISPOSITION CONFERENCE
14   RALPHS GROCERY COMPANY, et al.,
15                                       Defendants.
16
17          In light of Plaintiff’s notice of settlement (Doc. No. 13), and information brought to
18   this Court’s attention regarding litigation by Plaintiff’s counsel, and filing irregularities
19   and admissions by Plaintiff’s counsel on matters of record in this District1 that create
20   concerns relating to Plaintiff’s actual involvement in this action and whether an actual case
21   or controversy and/or subject matter jurisdiction exist pursuant to Article III of the United
22   States Constitution. Art. III, § 2, cl. 2. The Court may confirm its own subject matter
23   jurisdiction and evaluate for itself the merits of jurisdictional claims. Augustine v. United
24
25
26
27   1
       The Court takes judicial notice of the action entitled Jackson v. Dang et al., 18-CV-1380-CAB(WVG)
     at Doc. Nos. 9, 24. Plaintiff and Plaintiff’s counsel were scheduled to personally appear on Jan 10, 2019
28   and January 31, 2019. Plaintiff’s counsel appeared; Plaintiff did not.
                                                          1
                                                                                           18cv1847-JAH (KSC)
 1   States, 704 F.2d 1074, 1077 (9th Cir. 1983). Plaintiff has the burden of establishing that
 2   jurisdiction exists. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).
 3         Accordingly, IT IS HEREBY ORDERED that Plaintiff, Plaintiff’s counsel, and
 4   Defense counsel shall appear before this Court on March 28, 2019 at 11:30 a.m. to show
 5   cause why the action should not be dismissed (“OSC”) for lack of subject matter
 6   jurisdiction and/or lack of the existence of a case or controversy. The party representative
 7   for Defendant need not personally appear.
 8         IT IS FURTHER ORDERED that:
 9      (1) The Clerk of Court shall lodge but not file any pleadings or documents by Plaintiff
10         or Defendant prior to the OSC hearing, until further order of the Court.
11      (2) Plaintiff and Plaintiff’s counsel are hereby admonished that failure to comply with
12         this Order, including failure to appear at the OSC hearing, may result in sanctions
13         against Plaintiff and Plaintiff’s counsel, jointly and severally.
14         IT IS SO ORDERED.
15   DATED: March 8, 2019
16
17                                                 _________________________________
18                                                 JOHN A. HOUSTON
                                                   United States District Judge
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                18cv1847-JAH (KSC)
